Exhibit 10.2

 

SECURITY AGREEMENT

 

among

 

EACH OF THE GRANTORS PARTY HERETO

 

and

 

UNION BANK, N.A.,
as Agent

 

July 18, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 1 DEFINITIONS

1

 

 

 

1.1

Defined Terms

1

 

 

 

1.2

Definitions; Interpretation

7

 

 

 

Section 2 GRANT OF SECURITY

8

 

 

 

2.1

Grant of Security

8

 

 

 

2.2

Certain Limited Exclusions

9

 

 

 

Section 3 SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

10

 

 

 

3.1

Security for Obligations

10

 

 

 

3.2

Continuing Liability Under Collateral

10

 

 

 

Section 4 CERTAIN PERFECTION REQUIREMENTS

11

 

 

 

4.1

Delivery Requirements

11

 

 

 

4.2

Control Requirements

11

 

 

 

4.3

Other Actions

12

 

 

 

4.4

Timing and Notice

13

 

 

 

Section 5 REPRESENTATIONS AND WARRANTIES

13

 

 

 

5.1

Grantor Information and Status

13

 

 

 

5.2

Collateral Identification; Special Collateral

14

 

 

 

5.3

Ownership of Collateral and Absence of Other Liens

14

 

 

 

5.4

Status of Security Interest

15

 

 

 

5.5

Goods and Receivables

15

 

 

 

5.6

Pledged Equity; Investment Related Property

15

 

 

 

5.7

Intellectual Property

16

 

 

 

Section 6 COVENANTS AND AGREEMENTS

16

 

i

--------------------------------------------------------------------------------


 

6.1

Grantor Information and Status

16

 

 

 

6.2

Collateral Identification; Special Collateral

17

 

 

 

6.3

Ownership of Collateral and Absence of Other Liens

17

 

 

 

6.4

Status of Security Interest

17

 

 

 

6.5

Goods and Receivables

18

 

 

 

6.6

Pledged Equity; Investment Related Property

19

 

 

 

6.7

Intellectual Property

21

 

 

 

Section 7 ACCESS; RIGHT OF INSPECTION; FURTHER ASSURANCES; ADDITIONAL GRANTORS

22

 

 

 

7.1

Access; Right of Inspection

22

 

 

 

7.2

Further Assurances

22

 

 

 

7.3

Additional Grantors

23

 

 

 

Section 8 AGENT APPOINTED ATTORNEY-IN-FACT

24

 

 

 

8.1

Power of Attorney

24

 

 

 

8.2

No Duty on the Part of Agent or Secured Parties

25

 

 

 

8.3

Appointment Pursuant to Loan Agreement

25

 

 

 

Section 9 REMEDIES

25

 

 

 

9.1

Generally

25

 

 

 

9.2

Application of Proceeds

27

 

 

 

9.3

Sales on Credit

27

 

 

 

9.4

Investment Related Property

27

 

 

 

9.5

Grant of Intellectual Property License

27

 

 

 

9.6

Intellectual Property

28

 

 

 

9.7

Cash Proceeds; Deposit Accounts

29

 

 

 

Section 10 AGENT

30

 

 

 

Section 11 CONTINUING SECURITY INTEREST; TRANSFER OF LOANS

30

 

ii

--------------------------------------------------------------------------------


 

Section 12 STANDARD OF CARE; AGENT MAY PERFORM

30

 

 

 

Section 13 MISCELLANEOUS

31

 

 

 

13.1

Generally

31

 

 

 

13.2

GOVERNING LAW; VENUE

32

 

 

 

13.3

LOAN DOCUMENT

32

 

 

 

SCHEDULE 5.1 — GENERAL INFORMATION

 

 

 

SCHEDULE 5.2 — COLLATERAL IDENTIFICATION

 

 

 

SCHEDULE 5.4 — FINANCING STATEMENTS

 

 

 

EXHIBIT A — SECURITY AGREEMENT SUPPLEMENT

 

 

iii

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT, dated as of July 18, 2012 (as it may be amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is entered into among DTS, INC., a Delaware corporation
(“Borrower”), DTS WASHINGTON LLC, a Delaware limited liability company, PHORUS,
INC., a Delaware corporation, and each other Guarantor under the Guaranty
referred to below, whether as an original signatory hereto or as an Additional
Grantor (as defined below) (each of the foregoing entities, a “Grantor”), and
UNION BANK, N.A., as administrative agent under the Loan Agreement referred to
below (in such capacity, together with its successors and permitted assigns,
“Agent”).

 

Pursuant to the Loan Agreement of even date herewith (as it may be amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”) among Borrower, the lenders thereunder from time to time
(collectively, the “Lenders”), and Agent, the Lenders are agreeing to extend
certain financial accommodations to Borrower, subject to certain conditions. 
Each capitalized term used but not defined herein has the meaning ascribed to
such term in the Loan Agreement.

 

In connection with the Loan Agreement, each Guarantor is entering into the
Guaranty of even date herewith (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty”), pursuant to which it is
guaranteeing the Secured Obligations (as defined below).

 

The Loan Agreement provides that, as a condition to the availability of the
financial accommodations referred to above, each Grantor shall enter into this
Agreement and grant a security interest in its assets to Agent for the benefit
of the Secured Parties (as defined below).

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto agree as follows:

 

Section 1
DEFINITIONS

 

1.1                               Defined Terms.  This Agreement is the
“Security Agreement” referred to in the Loan Agreement and is one of the Loan
Documents.  In this Agreement, the following terms have the following meanings:

 

“Account Control Agreement” has the meaning assigned in Section 4.2(a).

 

“Acquisition Documentation” means the SRS Merger Agreement and any and all other
agreements, documents, or instruments entered into in connection with the SRS
Acquisition.

 

“Acquisition Documentation Rights” means, with respect to each Grantor,
collectively, all of such Grantor’s rights, title and interest in, to and under
the Acquisition Documentation, in each case, subject to the terms of the
Acquisition Documentation, including (i) all rights and remedies relating to
monetary damages, including indemnification rights and remedies, and claims for
damages or other relief pursuant to or in respect of the Acquisition
Documentation, (ii) all rights and remedies relating to monetary damages,
including indemnification rights and

 

1

--------------------------------------------------------------------------------


 

remedies, and claims for monetary damages under or in respect of the agreements,
documents and instruments referred to in the Acquisition Documentation or
related thereto and (iii) all proceeds, collections, recoveries and rights of
subrogation with respect to the foregoing.

 

“Additional Grantor” has the meaning assigned in Section 7.3.

 

“Agent” has the meaning set forth in the preamble.

 

“Agreement” has the meaning set forth in the preamble.

 

“Borrower” has the meaning set forth in the preamble.

 

“Cash Proceeds” has the meaning assigned in Section 9.7.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” has the meaning assigned in Section 2.1.

 

“Collateral Account” means any account established by Agent.

 

“Collateral Records” means, with respect to each Grantor, all of such Grantor’s
books, records, ledger cards, files, correspondence, customer lists, supplier
lists, blueprints, technical specifications, manuals, computer software and
related documentation, computer printouts, tapes, disks and other electronic
storage media and related data processing software and similar items that at any
time evidence or contain information relating to any of the Collateral or are
otherwise necessary or helpful in the collection thereof or realization
thereupon.

 

“Collateral Support” means, with respect to each Grantor, all of such Grantor’s
property (real or personal) assigned, hypothecated or otherwise securing any
Collateral and shall include any security agreement or other agreement granting
a lien or security interest in such real or personal property.

 

“Control” means:  (1) with respect to any Deposit Accounts, control within the
meaning of Section 9104 of the UCC, (2) with respect to any Securities Accounts,
Security Entitlements, Commodity Contract or Commodity Account, control within
the meaning of Section 9106 of the UCC, (3) with respect to any Uncertificated
Securities, control within the meaning of Section 8106(c) of the UCC, (4) with
respect to any Certificated Security, control within the meaning of Section
8106(a) or (b) of the UCC, (5) with respect to any Electronic Chattel Paper,
control within the meaning of Section 9105 of the UCC, (6) with respect to
Letter of Credit Rights, control within the meaning of Section 9107 of the UCC
and (7) with respect to any “transferable record” (as that term is defined in
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or in Section 16 of the Uniform Electronic Transactions Act as in effect in
any relevant jurisdiction), control within the meaning of Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or in Section
16 of the Uniform Electronic Transactions Act as in effect in the jurisdiction
relevant to such transferable record.

 

2

--------------------------------------------------------------------------------


 

“Controlled Foreign Corporation” means “controlled foreign corporation” as
defined in the Code.

 

“Copyright Licenses” means, with respect to each Grantor, all of such Grantor’s
agreements, licenses and covenants providing for the granting of any right in or
to any Copyright or otherwise providing for a covenant not to sue for
infringement or other violation of any Copyright (whether such Grantor is
licensee or licensor thereunder) including, without limitation, each agreement
required to be listed in Schedule 5.2(II) under the heading “Copyright Licenses”
(as such schedule may be amended or supplemented from time to time).

 

“Copyrights” means, with respect to each Grantor, all of such Grantor’s United
States, and foreign copyrights (whether or not the underlying works of
authorship have been published), including but not limited to copyrights in
software and all rights in and to databases, all designs (including but not
limited to industrial designs, Protected Designs within the meaning of 17 U.S.C.
1301 et. Seq. and Community designs), and all Mask Works (as defined under 17
U.S.C. 901 of the U.S. Copyright Act), whether registered or unregistered, as
well as all moral rights, reversionary interests, and termination rights, and,
with respect to any and all of the foregoing: (i) all registrations and
applications therefor including, without limitation, the registrations and
applications required to be listed in Schedule 5.2(II) under the heading
“Copyrights” (as such schedule may be amended or supplemented from time to
time), (ii) all extensions and renewals thereof, (iii) the right to sue or
otherwise recover for any past, present and future infringement or other
violation thereof, (iv) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(v) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

 

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
bankruptcy, assignment for the benefit of creditors, conservatorship,
moratorium, receivership, insolvency, rearrangement, reorganization or similar
debtor relief laws of the United States or other applicable jurisdictions in
effect from time to time.

 

“Excluded Equity” has the meaning assigned in Section 2.2(d).

 

“Excluded Property” has the meaning assigned in Section 2.2.

 

“Grantor” has the meaning set forth in the preamble.

 

“Guaranty” has the meaning set forth in the recitals.

 

“Insurance” means, with respect to each Grantor, all of such Grantor’s (i)
insurance policies covering any or all of the Collateral (regardless of whether
Agent is the loss payee thereof) and (ii) key man life insurance policies.

 

“Intellectual Property” means, with respect to each Grantor, the collective
reference to all of such Grantor’s rights, priorities and privileges relating to
intellectual property, whether arising under the United States, multinational or
foreign laws or otherwise, including without limitation, all Copyrights,
Copyright Licenses, Patents, Patent Licenses, Trademarks and Trademark Licenses,
and the right to sue or otherwise recover for any past, present and future
infringement,

 

3

--------------------------------------------------------------------------------


 

dilution, misappropriation, or other violation or impairment thereof, including
the right to receive all Proceeds therefrom, including without limitation
license fees, royalties, income, payments, claims, damages and proceeds of suit,
now or hereafter due and/or payable with respect thereto.

 

“Investment Accounts” means the Collateral Account, Securities Accounts,
Commodity Accounts and Deposit Accounts.

 

“Investment Related Property” means, with respect to each Grantor:  (i) all of
such Grantor’s “investment property” (as such term is defined in Division 9 of
the UCC) and (ii) regardless of whether any of the following is classified as
investment property under the UCC, all of such Grantor’s Pledged Equity, Pledged
Debt, Investment Accounts (and all monies, Securities, Instruments and other
investments deposited or required to be deposited in such Investment Accounts)
and certificates of deposit.

 

“Lenders” has the meaning set forth in the recitals.

 

“Loan Agreement” has the meaning set forth in the recitals.

 

“Organizational Documents” means, with respect to any Person, all formation,
organizational and governing documents, instruments and agreements, including
(i) with respect to any corporation, its certificate or articles of
incorporation or organization and its bylaws, (ii) with respect to any limited
partnership, its certificate of limited partnership and its partnership
agreement, (iii) with respect to any general partnership, its partnership
agreement and (iv) with respect to any limited liability company, its
certificate of formation or articles of organization and its operating
agreement.

 

“Patent Licenses” means, with respect to each Grantor, all of such Grantor’s
agreements, licenses and covenants providing for the granting of any right in or
to any Patent or otherwise providing for a covenant not to sue for infringement
or other violation of any Patent (whether such Grantor is licensee or licensor
thereunder) including, without limitation, each such agreement required to be
listed in Schedule 5.2(II) under the heading “Patent Licenses” (as such schedule
may be amended or supplemented from time to time).

 

“Patents” means, with respect to each Grantor, all of such Grantor’s United
States and foreign patents and certificates of invention, or similar industrial
property rights, and applications for any of the foregoing, including, without
limitation: (i) each such patent and patent application required to be listed in
Schedule 5.2(II) under the heading “Patents” (as such schedule may be amended or
supplemented from time to time), (ii) all reissues, divisions, continuations,
continuations-in-part, extensions, renewals, and reexaminations thereof, (iii)
all patentable inventions and improvements thereto, (iv) the right to sue or
otherwise recover for any past, present and future infringement or other
violation thereof, (v) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages, and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(vi) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

 

“Pledged Debt” means, with respect to each Grantor, all indebtedness for
borrowed money owed to such Grantor, whether or not evidenced by any Instrument,
including, without limitation, all such indebtedness described on Schedule
5.2(I) under the heading “Pledged Debt”

 

4

--------------------------------------------------------------------------------


 

(as such schedule may be amended or supplemented from time to time), issued by
the obligors named therein, the instruments, if any, evidencing any of the
foregoing, and all interest, cash, instruments and other property or proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the foregoing.

 

“Pledged Equity” means, with respect to each Grantor, all of such Grantor’s
Pledged Stock, Pledged LLC Interests, Pledged Partnership Interests and any
other participation or interests in any equity or profits of any business entity
including, without limitation, any trust and all management rights relating to
any Person whose equity interests are included as Pledged Equity, except that
Pledged Equity shall not include Excluded Equity.

 

“Pledged LLC Interests” means, with respect to each Grantor, all interests owned
by such Grantor in any limited liability company and each series thereof
including, without limitation, all such limited liability company interests
listed on Schedule 5.2(I) under the heading “Pledged LLC Interests” (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such limited liability company interests and any interest
of such Grantor on the books and records of such limited liability company or on
the books and records of any securities intermediary pertaining to such interest
and all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests and all rights as a member of the related
limited liability company.

 

“Pledged Partnership Interests” means, with respect to each Grantor, all
interests owned by such Grantor in any general partnership, limited partnership,
limited liability partnership or other partnership including, without
limitation, all such partnership interests listed on Schedule 5.2(I) under the
heading “Pledged Partnership Interests” (as such schedule may be amended or
supplemented from time to time) and the certificates, if any, representing such
partnership interests and any interest of such Grantor on the books and records
of such partnership or on the books and records of any securities intermediary
pertaining to such interest and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such partnership interests and all rights as a
partner of the related partnership.

 

“Pledged Stock” means, with respect to each Grantor, all shares of capital stock
owned by such Grantor, including, without limitation, all such shares of capital
stock described on Schedule 5.2(I) under the heading “Pledged Stock” (as such
schedule may be amended or supplemented from time to time), and the
certificates, if any, representing such shares and any interest of such Grantor
in the entries on the books of the issuer of such shares or on the books of any
securities intermediary pertaining to such shares, and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares.

 

“Receivables” means, with respect to each Grantor, all of such Grantor’s rights
to payment, whether or not earned by performance, for goods or other property
sold, leased,

 

5

--------------------------------------------------------------------------------


 

licensed, assigned or otherwise disposed of, or services rendered or to be
rendered, including, without limitation, all such rights constituting or
evidenced by any Account, Chattel Paper, Instrument, General Intangible or
Investment Related Property, together with all of such Grantor’s rights, if any,
in any goods or other property giving rise to such right to payment and all
Collateral Support and Supporting Obligations related thereto and all
Receivables Records.

 

“Receivables Records” means, with respect to each Grantor, all of such Grantor’s
(i)  original copies of all documents, instruments or other writings or
electronic records or other Records evidencing the Receivables, (ii) books,
correspondence, credit or other files, Records, ledger sheets or cards,
invoices, and other papers relating to Receivables, including, without
limitation, all tapes, cards, computer tapes, computer discs, computer runs,
record keeping systems and other papers and documents relating to the
Receivables, whether in the possession or under the control of such Grantor or
any computer bureau or agent from time to time acting for such Grantor or
otherwise, (iii) evidences of the filing of financing statements and the
registration of other instruments in connection therewith, and amendments,
supplements or other modifications thereto, notices to other creditors, secured
parties or agents thereof, and certificates, acknowledgments, or other writings,
including, without limitation, lien search reports, from filing or other
registration officers, (iv) credit information, reports and memoranda relating
thereto and (v) other written or non-written forms of information related in any
way to the foregoing or any Receivable.

 

“Secured Obligations” means any and all present and future Obligations of any
type or nature of the Grantors at any time or from time to time owed to the
Secured Parties under the Loan Documents (including Interest Rate Protection
Agreements and Bank Products Agreements), and any one or more of them, whether
due or to become due, matured or unmatured, liquidated or unliquidated, absolute
or contingent, direct or indirect, or voluntary or involuntary, whether
obligations of performance or obligations of payment, whether for principal,
interest, premiums, fees indemnities, damages, costs, expenses or otherwise
(including all renewals, extensions, amendments, refinancings and other
modifications of such Obligations and all costs, attorneys’ fees and expenses
incurred by the Secured Parties in connection with the collection or enforcement
of such Obligations), and whether recovery upon such Obligations may be or
hereafter becomes unenforceable or shall be an allowed or disallowed claim under
any proceeding or case commenced by or against any Grantor under any Debtor
Relief Laws.

 

“Secured Parties” means, collectively, Agent (for itself and in its capacity as
Agent), the Lenders, Fronting Bank, each Lender or Affiliate of a Lender party
to an Interest Rate Protection Agreement or a Bank Products Agreement, each
co-agent or sub-agent appointed by Agent from time to time, and the other
Persons the Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Collateral Documents.  Subject to the terms of
the Loan Agreement, each right, remedy, privilege and power of the Secured
Parties under this Agreement shall be exercised solely by Agent, and each
notice, document or item to be delivered by any Grantor to the Secured Parties
under this Agreement shall be delivered by such Grantor to Agent for the benefit
of the Secured Parties.

 

“Securities” means, with respect to each Grantor, all of such Grantor’s stock,
shares, partnership interests, voting trust certificates, certificates of
interest or participation in any profit-sharing agreement or arrangement,
options, warrants, bonds, debentures, notes, or other

 

6

--------------------------------------------------------------------------------


 

evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Security Agreement Supplement” means any supplement to this Agreement in
substantially the form of Exhibit A.

 

“Trademark Licenses” means, with respect to each Grantor, all of such Grantor’s
agreements, licenses and covenants providing for the granting of any right in or
to any Trademark or otherwise providing for a covenant not to sue for
infringement dilution or other violation of any Trademark or permitting
co-existence with respect to a Trademark (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each such agreement required
to be listed in Schedule 5.2(II) under the heading “Trademark Licenses” (as such
schedule may be amended or supplemented from time to time).

 

“Trademarks” means, with respect to each Grantor, all of such Grantor’s United
States and foreign trademarks, trade names, trade dress, corporate names,
company names, business names, fictitious business names, Internet domain names,
service marks, certification marks, collective marks, logos, other source or
business identifiers, designs and general intangibles of a like nature, whether
or not registered, and with respect to any and all of the foregoing: (i) all
registrations and applications therefor including, without limitation, such
registrations and applications required to be listed in Schedule 5.2(II) under
the heading “Trademarks” (as such schedule may be amended or supplemented from
time to time), (ii) all extensions or renewals of any of the foregoing, (iii)
all of the goodwill of the business connected with the use of and symbolized by
any of the foregoing, (iv) the right to sue or otherwise recover for any past,
present and future infringement, dilution or other violation of any of the
foregoing or for any injury to the related goodwill, (v) all Proceeds of the
foregoing, including, without limitation, license fees, royalties, income,
payments, claims, damages, and proceeds of suit now or hereafter due and/or
payable with respect thereto, and (vi) all other rights of any kind accruing
thereunder or pertaining thereto throughout the world.

 

“United States” and “U.S.” means the United States of America.

 

1.2                               Definitions; Interpretation.

 

(a)                                 In this Agreement, each of the following
capitalized terms has the meaning ascribed to it in the UCC (and, if defined in
more than one Article of the UCC, has the meaning given in Division 9 thereof):
Account, Account Debtor, As-Extracted Collateral, Bank, Certificated Security,
Chattel Paper, Consignee, Consignment, Consignor, Commercial Tort Claims,
Commodity Account, Commodity Contract, Commodity Intermediary, Deposit Account,
Document, Entitlement Order, Equipment, Electronic Chattel Paper, Farm Products,
Fixtures, General Intangibles, Goods, Instrument, Inventory, Letter of Credit
Right, Manufactured Home, Money, Proceeds, Record, Securities Account,
Securities Intermediary, Security Certificate, Security Entitlement, Supporting
Obligations, Tangible Chattel Paper and Uncertificated Security.

 

7

--------------------------------------------------------------------------------


 

(b)                                 All other capitalized terms used herein
(including in the preamble and the recitals hereto) and not otherwise defined
herein have the meanings ascribed thereto in the Loan Agreement.  The
incorporation by reference of terms defined in the Loan Agreement shall survive
any termination of the Loan Agreement until this Agreement is terminated as
provided in Section 11.  Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference.  References herein to any Section, Appendix, Schedule or
Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided.  The use herein of
the word “include” or “including”, when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter.  The terms lease and license shall include sub-lease and
sub-license, as applicable.  If any conflict or inconsistency exists between
this Agreement and the Loan Agreement, the Loan Agreement shall govern.  All
references herein to provisions of the UCC shall include all successor
provisions under any subsequent version or amendment to any Article of the UCC.

 

Section 2
GRANT OF SECURITY

 

2.1                               Grant of Security.  Each Grantor hereby grants
to Agent, for the benefit of the Secured Parties, a security interest in and
continuing Lien on all of such Grantor’s right, title and interest in, to and
under all personal property of such Grantor including, but not limited to all of
the following, in each case whether now or hereafter existing or in which such
Grantor now has or hereafter acquires an interest and wherever the same may be
located (collectively, the “Collateral”):

 

(a)                                 Accounts;

 

(b)                                 Chattel Paper;

 

(c)                                  Documents;

 

(d)                                 General Intangibles;

 

(e)                                  Goods (including, without
limitation, Inventory and Equipment);

 

(f)                                   Instruments;

 

(g)                                  Insurance;

 

(h)                                 Intellectual Property;

 

(i)                                     Investment Related Property (including,
without limitation, Deposit Accounts);

 

8

--------------------------------------------------------------------------------


 

(j)                                    Letter of Credit Rights;

 

(k)                                 Money;

 

(l)                                     Receivables and Receivable Records;

 

(m)                             Commercial Tort Claims now or hereafter
described on Schedule 5.2;

 

(n)                                 Fixtures;

 

(o)                                 Acquisition Documentation and Acquisition
Documentation Rights;

 

(p)                                 to the extent not otherwise included above,
all other personal property of any kind and all Collateral Records, Collateral
Support and Supporting Obligations relating to any of the foregoing; and

 

(q)                                 to the extent not otherwise included above,
all Proceeds, products, accessions, rents and profits of or in respect of any of
the foregoing.

 

2.2                               Certain Limited Exclusions.  Notwithstanding
anything herein to the contrary, in no event shall the Collateral include or the
security interest granted under Section 2.1 attach to the following
(collectively, “Excluded Property”):

 

(a)                                 any right, title or interest in any permit,
license or any contractual obligation entered into by any Grantor (i) that
validly prohibits the creation by such Grantor of a security interest thereon or
requires the consent of any Person other than Borrower or an Affiliate of
Borrower, which consent has not been obtained as a condition to the creation of
such security interest, or (ii) to the extent that any Applicable Law prohibits
the creation of a security interest thereon, but only, in each case, to the
extent, and for so long as, such prohibition is not terminated or rendered
unenforceable or otherwise deemed ineffective by the UCC or any other Applicable
Law;

 

(b)                                 any of the outstanding capital stock of a
Controlled Foreign Corporation in excess of 65% of the voting power of all
classes of capital stock of such Controlled Foreign Corporation entitled to
vote, to the extent pledging or hypothecating more than 65% thereof would result
in adverse tax consequences for the Grantors; provided that immediately upon the
amendment of the Code to allow the pledge of a greater percentage of the voting
power of capital stock in a Controlled Foreign Corporation without adverse tax
consequences, the Collateral shall include, and the security interest granted by
each Grantor shall attach to, such greater percentage of capital stock of each
Controlled Foreign Corporation;

 

(c)                                  any “intent-to-use” application for
registration of a Trademark filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act or an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, solely to the extent, if
any, that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of any
registration that issues from such intent-to-use application under applicable
federal law;

 

9

--------------------------------------------------------------------------------


 

(d)                                 the limited liability company interests of
DTS LLC, a Delaware limited liability company, and DTS Merger Sub, Inc., a
Delaware corporation (such interests, collectively, the “Excluded Equity”), on
condition that, immediately following the consummation of the SRS Acquisition,
such limited liability company interests shall no longer constitute Excluded
Equity or Excluded Property; or

 

(e)                                  any property subject to a Lien permitted by
Section 7.7.3 of the Loan Agreement, to the extent that the terms of the
Indebtedness pursuant to which such Lien is granted prohibit other Liens on such
property (but only to the extent and so long as so prohibited);

 

provided, however, that (i) “Excluded Property” shall not include any Proceeds,
products, substitutions or replacements of any Excluded Property (unless such
Proceeds, products, substitutions or replacements would constitute Excluded
Property) and (ii) any such property that at any time ceases to satisfy the
criteria for Excluded Property (whether as a result of the applicable Grantor
obtaining any necessary consent, any change in any rule of law, statute or
regulation, or otherwise) shall no longer be Excluded Property.  In addition,
each Grantor shall use commercially reasonable efforts not to enter into any
material contract, lease, permit, license, charter or license agreement that
contains a prohibition of the nature described in Section 2.2(a).

 

Section 3
SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

 

3.1                               Security for Obligations.  This Agreement
secures, and the Collateral is collateral security for, the prompt and complete
payment or performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise of all Secured
Obligations.

 

3.2                               Continuing Liability Under Collateral. 
Notwithstanding anything herein to the contrary, (i) each Grantor shall remain
liable for all obligations under the Collateral and nothing contained herein is
intended or shall be a delegation of duties to Agent or any other Secured Party,
(ii) each Grantor shall remain liable under each of the agreements included in
the Collateral, including, without limitation, any agreements relating to
Pledged Partnership Interests or Pledged LLC Interests, to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and neither Agent nor any Secured Party shall
have any obligation or liability under any of such agreements by reason of or
arising out of this Agreement or any other document related thereto nor shall
Agent nor any Secured Party have any obligation to make any inquiry as to the
nature or sufficiency of any payment received by it or have any obligation to
take any action to collect or enforce any rights under any agreement included in
the Collateral, including, without limitation, any agreements relating to
Pledged Partnership Interests or Pledged LLC Interests, and (iii) the exercise
by Agent of any of its rights hereunder shall not release any Grantor from any
of its duties or obligations under the contracts and agreements included in the
Collateral.

 

10

--------------------------------------------------------------------------------


 

Section 4
CERTAIN PERFECTION REQUIREMENTS

 

4.1                               Delivery Requirements.

 

(a)                                 With respect to any Certificated Securities
included in the Collateral, each Grantor shall deliver to Agent the Security
Certificates evidencing such Certificated Securities duly indorsed by an
effective endorsement (within the meaning of Section 8107 of the UCC), or
accompanied by share transfer powers or other instruments of transfer duly
endorsed by such an effective endorsement, in each case, to Agent or in blank. 
In addition, each Grantor shall cause any certificates evidencing any Pledged
Equity, including, without limitation, any Pledged Partnership Interests or
Pledged LLC Interests (in each case, other than any Excluded Equity), to be
similarly delivered to Agent regardless of whether such Pledged Equity
constitute Certificated Securities.

 

(b)                                 With respect to any Instruments or Tangible
Chattel Paper included in the Collateral, each Grantor shall deliver to Agent
all such Instruments or Tangible Chattel Paper to Agent duly indorsed in blank;
provided, however, that such delivery requirement shall not apply to any
Instruments or Tangible Chattel Paper having a face amount of less than $100,000
individually or $100,000 in the aggregate.

 

4.2                               Control Requirements.

 

(a)                                 The Grantors shall ensure that Agent has
Control of the Deposit Account at Comerica Bank numbered 1891677054 and each
successor account thereof (collectively, the “Primary Operating Account”). 
Subject to the last sentence of this paragraph, with respect to the Primary
Operating Account, the Grantors shall as promptly as possible, but in any event,
within 270 days of the Closing Date (or such longer period of time as consented
to by Agent), cause the Bank maintaining the Primary Operating Account to enter
into an agreement in form and substance reasonably satisfactory to Agent (an
“Account Control Agreement”), pursuant to which, upon notice of a continuing
Event of Default, such Bank shall agree to comply with Agent’s instructions with
respect to disposition of funds in the Primary Operating Account without further
consent by any Grantor.  The provisions in this Section 4.2(a) requiring an
Account Control Agreement shall not apply to any Deposit Account for which Agent
is the depository bank.

 

(b)                                 With respect to any Uncertificated Security
included in the Collateral (other than any Uncertificated Security credited to a
Securities Account and any Uncertificated Security subject to the requirements
of Section 4.2(c)), the Grantors shall take commercially reasonable efforts to
cause the issuer of such Uncertificated Security to either (i) register Agent as
the registered owner thereof on the books and records of the issuer or
(ii) execute an agreement in form and substance reasonably satisfactory to
Agent, pursuant to which such issuer agrees to comply with Agent’s instructions
with respect to such Uncertificated Security without further consent by any
Grantor; provided, however, that such requirement shall not apply to any such
Uncertificated Securities having a value of $100,000 individually or $100,000 in
the aggregate.

 

11

--------------------------------------------------------------------------------


 

(c)                                  With respect to any Uncertificated Security
included in the Collateral where the issuer is a Subsidiary of any Grantor, the
Grantors shall cause the issuer of such Uncertificated Security to either
(i) register Agent as the registered owner thereof on the books and records of
the issuer or (ii) execute an agreement in form and substance reasonably
satisfactory to Agent, pursuant to which such issuer agrees to comply with
Agent’s instructions with respect to such Uncertificated Security without
further consent by any Grantor; provided, however, that such requirement shall
not apply to any such Uncertificated Securities having a value of $100,000
individually or $100,000 in the aggregate

 

(d)                                 With respect to any material Letter of
Credit Rights included in the Collateral (other than any Letter of Credit Rights
constituting a Supporting Obligation for a Receivable in which Agent has a valid
and perfected security interest), the Grantors shall take commercially
reasonable efforts to ensure that Agent has Control thereof by obtaining the
written consent of each issuer of each related letter of credit to the
assignment of the proceeds of such letter of credit to Agent; provided, however,
that such Control requirement shall not apply to any such Letter of Credit
Rights under letters of credit having a face amount of $100,000 individually or
$100,000 in the aggregate.

 

(e)                                  With respect to any Electronic Chattel
Paper or “transferable record” (as that term is defined in Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or in
Section 16 of the Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction) included in the Collateral, the Grantors shall take
commercially reasonable efforts to ensure that Agent has Control thereof;
provided, however, that such Control requirement shall not apply to any
Electronic Chattel Paper or “transferable” record having a face amount of less
than $100,000 individually or $100,000 in the aggregate.

 

4.3                               Other Actions.

 

(a)                                 If any issuer of any Pledged Equity is
organized under a jurisdiction outside of the United States, each Grantor shall
take such additional actions (including, without limitation, causing such issuer
to register the pledge on its books and records) and make such filings or
recordings, in each case to the extent Agent deems, in its sole and reasonable
discretion, necessary or advisable under the laws of such issuer’s jurisdiction
to insure the validity, perfection and priority of the security interest of
Agent.

 

(b)                                 With respect to any Pledged Partnership
Interests and Pledged LLC Interests included in the Collateral, if the Grantors
own less than 100% of the equity interests in any issuer of such Pledged
Partnership Interests or Pledged LLC Interests, the Grantors shall use their
commercially reasonable efforts to obtain the consent of each other holder of
partnership interest or limited liability company interests in such issuer to
the security interest of Agent hereunder and following the occurrence and during
the continuation of an Event of Default, the transfer of such Pledged
Partnership Interests and Pledged LLC Interests to Agent of its designee, and to
the substitution of Agent or its designee as a partner or member with all the
rights and powers related thereto.  Each Grantor consents to the grant by each
other Grantor of a Lien in all Investment Related Property to Agent and without
limiting the generality of the foregoing consents to the transfer of any Pledged
Partnership Interest and any Pledged LLC Interest to Agent or its designee
following the occurrence and during the continuation of an

 

12

--------------------------------------------------------------------------------


 

Event of Default and to the substitution of Agent or its designee as a partner
in any partnership or as a member in any limited liability company with all the
rights and powers related thereto.

 

4.4                               Timing and Notice.  With respect to any
Collateral in existence on the Closing Date, each Grantor shall comply with the
requirements of Section 4 on the Closing Date and, with respect to any
Collateral hereafter owned or acquired, subject to the following sentence, each
Grantor shall comply with such requirements as promptly as possible, but in any
event, within twenty (20) days of the end of each Fiscal Quarter, except that,
with respect to the Excluded Equity, each Grantor shall comply with the
requirements of Section 4 as promptly as possible, but in any event, within
thirty (30) days of the consummation of the SRS Acquisition.  Each Grantor shall
promptly inform Agent of its acquisition of any Collateral for which any action
is required by Section 4.

 

Section 5
REPRESENTATIONS AND WARRANTIES

 

Each Grantor hereby represents and warrants on the Closing Date and on the date
of any making of a Loan or any issuance of a Letter of Credit subsequent to the
Closing Date, that:

 

5.1                               Grantor Information and Status.

 

(a)                                 As of the Closing Date and as of the date of
each Security Agreement Supplement delivered pursuant to this Agreement,
Schedule 5.1(A) and (B) (as such schedule may be amended or supplemented from
time to time) sets forth under the appropriate headings: (1) the full legal name
of such Grantor, (2) all trade names or other names under which such Grantor
currently conducts business, (3) the type of organization of such Grantor,
(4) the jurisdiction of organization of such Grantor, (5) its organizational
identification number, if any, and (6) the jurisdiction where the chief
executive office or its sole place of business (or the principal residence if
such Grantor is a natural person) is located.

 

(b)                                 except as provided on Schedule 5.1(C), such
Grantor has not changed its name, jurisdiction of organization, chief executive
office or sole place of business (or principal residence if such Grantor is a
natural person) or its corporate structure in any way (e.g., by merger,
consolidation, change in corporate form or otherwise) and has not done business
under any other name, in each case, within the past five (5) years;

 

(c)                                  such Grantor has not within the last five
(5) years become bound (whether as a result of merger or otherwise) as debtor
under a security agreement entered into by another Person, which has not
heretofore been terminated other than the agreements identified on
Schedule 5.1(D) hereof (as such schedule may be amended or supplemented from
time to time);

 

(d)                                 such Grantor (i) has been duly organized and
is validly existing as an entity of the type as set forth opposite such
Grantor’s name on Schedule 5.1(A) solely under the laws of the jurisdiction as
set forth opposite such Grantor’s name on Schedule 5.1(A) and remains duly
existing as such and (ii) has not filed any certificates of dissolution or
liquidation, any certificates of domestication, transfer or continuance in any
other jurisdiction; and

 

13

--------------------------------------------------------------------------------


 

(e)                                  no Grantor is a “transmitting utility” (as
defined in Section 9102(a)(80) of the UCC).

 

5.2                               Collateral Identification; Special Collateral.

 

(a)                                 As of the Closing Date and as of the date of
each Security Agreement Supplement delivered pursuant to this Agreement,
Schedule 5.2 (as such schedule may be amended or supplemented from time to time)
sets forth under the appropriate headings all of such Grantor’s: (1) Pledged
Equity, (2) Pledged Debt, (3) Securities Accounts, (4) Deposit Accounts,
(5) Commodity Contracts and Commodity Accounts, (6) United States and foreign
registrations and issuances of and applications for Patents, Trademarks, and
Copyrights owned by such Grantor, (7) material Patent Licenses, material
Trademark Licenses and material Copyright Licenses (except for any off-the-shelf
software), (8) Commercial Tort Claims other than any Commercial Tort Claims
having a value of less than $750,000 individually or $1,000,000 in the
aggregate, (9) Letter of Credit Rights for letters of credit other than any
Letters of Credit Rights worth less than $100,000 individually or $100,000 in
the aggregate, and (10) the name and address of any warehouseman, bailee or
other third party in possession of any Inventory, Equipment and other tangible
personal property other than any Inventory, Equipment or other tangible personal
property having a value less than $100,000 individually or $100,000 in the
aggregate.  Each Grantor shall supplement such schedules as necessary to ensure
that such schedules are accurate on the date of each making of a Loan and each
issuance of a Letter of Credit following the Closing Date;

 

(b)                                 none of the Collateral constitutes, or is
the Proceeds of, (1) Farm Products, (2) As-Extracted Collateral,
(3) Manufactured Homes, (4) timber to be cut, or (5) aircraft, aircraft engines,
satellites, ships or railroad rolling stock.  No material portion of the
collateral consists of motor vehicles or other goods subject to a certificate of
title statute of any jurisdiction;

 

(c)                                  all information supplied by any Grantor
with respect to any of the Collateral (in each case taken as a whole with
respect to any particular Collateral) is accurate and complete in all material
respects; and

 

(d)                                 no Excluded Property, other than the equity
interests described in Sections 2.2(b) and 2.2(d), is material to the business
of such Grantor.

 

5.3                               Ownership of Collateral and Absence of Other
Liens.

 

(a)                                 such Grantor owns the Collateral purported
to be owned by it or otherwise has the rights it purports to have in each item
of Collateral and, as to all Collateral whether now existing or hereafter
acquired, developed or created (including by way of lease or license), will
continue to own or have such rights in each item of the Collateral (except as
otherwise permitted by the Loan Agreement), in each case free and clear of any
and all Liens, rights or claims of all other Persons, including, without
limitation, liens arising as a result of such Grantor becoming bound (as a
result of merger or otherwise) as debtor under a security agreement entered into
by another Person (other than any Permitted Liens); and

 

(b)                                 other than any financing statements filed in
favor of Agent, no effective financing statement, fixture filing or other
instrument similar in effect under any applicable law

 

14

--------------------------------------------------------------------------------


 

covering all or any part of the Collateral is on file in any filing or recording
office except for (x) financing statements for which duly authorized proper
termination statements have been delivered to Agent for filing and (y) financing
statements filed in connection with Permitted Liens.  Other than Agent and any
automatic control in favor of a Bank, Securities Intermediary or Commodity
Intermediary maintaining a Deposit Account, Securities Account or Commodity
Contract, no Person is in Control of any Collateral.

 

5.4                               Status of Security Interest.

 

(a)                                 (i) upon the filing of financing statements
naming each Grantor as “debtor” and Agent as “secured party” and describing the
Collateral in the filing offices set forth opposite such Grantor’s name on
Schedule 5.4 hereof (as such schedule may be amended or supplemented from time
to time), the security interest of Agent in all Collateral that can be perfected
by the filing of a financing statement under the Uniform Commercial Code as in
effect in any jurisdiction will constitute a valid, perfected, first-priority
Lien subject, in the case of priority only, to any Permitted Liens with respect
to the Collateral and (ii) each agreement purporting to give Agent Control over
any Collateral is effective to establish Agent’s Control of the Collateral
subject thereto;

 

(b)                                 no authorization, consent, approval or other
action by, and no notice to or filing with, any Governmental Authority or
regulatory body or any other Person is required for either (i) the pledge or
grant by any Grantor of the Liens purported to be created in favor of Agent
hereunder or (ii) the exercise by Agent of any rights or remedies in respect of
any Collateral (whether specifically granted or created hereunder or created or
provided for by applicable law), except (A) for the filings contemplated by
Section 5.4(a) above and (B) as may be required, in connection with the
disposition of any Investment Related Property, by laws generally affecting the
offering and sale of Securities; and

 

(c)                                  each Grantor is in compliance with its
obligations under Section 4.

 

5.5                               Goods and Receivables.

 

(a)                                 each Receivable (i) is and will be the
legal, valid and binding obligation of the Account Debtor in respect thereof,
representing an unsatisfied obligation of such Account Debtor, (ii) is and will
be enforceable in accordance with its terms, (iii) is not and will not be
subject to any credits, rights of recoupment, setoffs, defenses, taxes,
counterclaims (except with respect to refunds, returns and allowances in the
ordinary course of business with respect to damaged merchandise) and (iv) is and
will be in compliance with all applicable laws, whether federal, state, local or
foreign; and

 

(b)                                 none of the Account Debtors in respect of
any material Receivable is the government of the United States, any agency or
instrumentality thereof, any state or municipality or any foreign sovereign.

 

5.6                               Pledged Equity; Investment Related Property.

 

(a)                                 such Grantor is the record and beneficial
owner of the Pledged Equity free of all Liens, rights or claims of other Persons
and there are no outstanding warrants, options or

 

15

--------------------------------------------------------------------------------


 

other rights to purchase, or shareholder, voting trust or similar agreements
outstanding with respect to, or property that is convertible into, or that
requires the issuance or sale of, any Pledged Equity;

 

(b)                                 no consent of any Person including any other
general or limited partner, any other member of a limited liability company, any
other shareholder or any other trust beneficiary is necessary in connection with
the creation, perfection or first-priority status of the security interest of
Agent in any Pledged Equity or the exercise by Agent of the voting or other
rights provided for in this Agreement or the exercise of remedies in respect
thereof except such as have been obtained; and

 

(c)                                  any Pledged LLC Interests and Pledged
Partnership Interests on which Liens are granted hereunder represent interests
(1) that by their terms provide that they are securities governed by the Uniform
Commercial Code of an applicable jurisdiction, (2) that are dealt in or traded
on securities exchanges or markets or (3) in issuers that are registered as
investment companies.

 

5.7                               Intellectual Property.

 

(a)                                 such Grantor is the sole and exclusive owner
of the entire right, title, and interest in and to all Intellectual Property
listed as such Grantor’s on Schedule 5.2(II) (as such schedule may be amended or
supplemented from time to time);

 

(b)                                 such Grantor owns or has the valid right to
use and, where such Grantor does so, sublicense others to use, all other
Intellectual Property used in or necessary to conduct its business, free and
clear of all Liens, claims and licenses, except for Permitted Liens and the
licenses set forth on Schedule 5.2(II) (as such schedule may be amended or
supplemented from time to time); and

 

(c)                                  each work that is protected by a Patent,
Trademark or Copyright that is included within the Collateral, and that is
embodied in film, microfilm or tape, is maintained in a climate-controlled,
secure laboratory, vault or similar location, under the control of a Grantor.

 

Section 6
COVENANTS AND AGREEMENTS

 

Each Grantor hereby covenants and agrees that:

 

6.1                               Grantor Information and Status.

 

(a)                                 without limiting any prohibitions or
restrictions on mergers or other transactions set forth in the Loan Agreement,
such Grantor shall not change its name, identity, corporate structure (e.g., by
merger, consolidation, change in corporate form or otherwise), sole place of
business (or principal residence if such Grantor is a natural person), chief
executive office, type of organization or jurisdiction of organization or
establish any trade names unless it shall have (i) notified Agent in writing at
least ten (10) Business Days (or such lesser period of time as consented to by
Agent) prior to any such change or establishment, identifying such new proposed
name, identity, corporate structure, sole place of business (or principal
residence if

 

16

--------------------------------------------------------------------------------


 

such Grantor is a natural person), chief executive office, jurisdiction of
organization or trade name and providing such other information in connection
therewith as Agent may reasonably request and (ii) taken all actions, as Agent
deems, in its sole and reasonable discretion, necessary or advisable to maintain
the continuous validity, perfection and the same or better priority of Agent’s
security interest in the Collateral granted or intended to be granted and agreed
to hereby, which in the case of any merger or other change in corporate
structure shall include, without limitation, executing and delivering to Agent a
completed Security Agreement Supplement together with all Supplements to
Schedules thereto, promptly following completion of such merger or other change
in corporate structure confirming the grant of the security interest hereunder.

 

6.2                               Collateral Identification; Special Collateral.

 

(a)                                 in the event that it hereafter acquires any
Collateral of a type described in Section 5.2(b), such Grantor shall promptly
notify Agent thereof in writing and take such actions and execute such documents
and make such filings all at the Grantors’ expense as Agent may reasonably
request in order to ensure that Agent has a valid, perfected, first-priority
security interest in such Collateral, subject, in the case of priority only, to
any Permitted Liens; and

 

(b)                                 in the event that it hereafter acquires or
has any Commercial Tort Claim in excess of $750,000 individually or $1,000,000
in the aggregate, such Grantor shall deliver to Agent a completed Security
Agreement Supplement together with all Supplements to Schedules thereto,
identifying such new Commercial Tort Claims.

 

6.3                               Ownership of Collateral and Absence of Other
Liens.

 

(a)                                 except for the security interest created by
this Agreement, such Grantor shall not create or suffer to exist any Lien upon
or with respect to any of the Collateral, other than Permitted Liens, and such
Grantor shall defend the Collateral against all Persons at any time claiming any
interest therein;

 

(b)                                 upon such Grantor or any officer, manager or
member of such Grantor obtaining knowledge thereof, such Grantor shall promptly
notify Agent in writing of any event that may have a material adverse effect on
the value of the Collateral or any portion thereof, the ability of any Grantor
or Agent to dispose of the Collateral or any portion thereof, or the rights and
remedies of Agent in relation thereto, including, without limitation, the levy
of any legal process against the Collateral or any portion thereof; and

 

(c)                                  such Grantor shall not sell, transfer or
assign (by operation of law or otherwise) or exclusively license to another
Person any Collateral except as otherwise permitted by the Loan Agreement.

 

6.4                               Status of Security Interest.

 

(a)                                 such Grantor shall maintain the security
interest of Agent hereunder in all Collateral as a valid, perfected,
first-priority Lien (subject, in the case of priority only, to Permitted Liens);
provided that, notwithstanding the foregoing, no Grantor shall be required to
(x) record, or caused to be recorded, the security interests granted hereunder
in Intellectual

 

17

--------------------------------------------------------------------------------


 

Property with the United States Patent and Trademark Office, unless such
recordation is necessary to perfect such security interests, or (y) take any
action to perfect any Collateral that can only be perfected by (i) foreign
filings with respect to Intellectual Property, or (ii) filings with registrars
of motor vehicles or similar governmental authorities with respect to goods
covered by a certificate of title, in each case except as and to the extent
specified in Section 4.

 

6.5                               Goods and Receivables.

 

(a)                                 such Grantor shall not deliver any Document
evidencing any Equipment and Inventory to any Person other than the issuer of
such Document to claim the Goods evidenced therefor or Agent;

 

(b)                                 if any Equipment or Inventory in excess of
$500,000 individually or $1,000,000 in the aggregate is in possession or control
of any warehouseman, bailee or other third party (other than a Consignee under a
Consignment for which such Grantor is the Consignor), such Grantor shall join
with Agent in notifying such third party of Agent’s security interest and using
commercially reasonable efforts to obtain an acknowledgment from such third
party that it is holding the Equipment and Inventory for the benefit of Agent
and will permit Agent to have access to Equipment or Inventory for purposes of
inspecting such Collateral or, following an Event of Default, to remove same
from such premises if Agent so elects; and with respect to any Goods in excess
of $100,000 individually or $100,000 in the aggregate subject to a Consignment
for which such Grantor is the Consignor, such Grantor shall file appropriate
financing statements against the Consignee and take such other action as may be
necessary to ensure that such Grantor has a first-priority perfected security
interest in such Goods;

 

(c)                                  such Grantor shall keep and maintain at its
own cost and expense satisfactory and complete records of the Receivables,
including, but not limited to, the originals and/or copies of all documentation
with respect to all Receivables and records of all payments received and all
credits granted on the Receivables, and all other dealings therewith;

 

(d)                                 other than in the ordinary course of
business (i) such Grantor shall not amend, modify, terminate or waive any
material provision of any Receivable in any manner which could reasonably be
expected to have a material adverse effect on the value of such Receivable;
(ii) following and during the continuation of an Event of Default, such Grantor
shall not (w) grant any extension or renewal of the time of payment of any
material Receivable, (x) compromise or settle any dispute, claim or legal
proceeding with respect to any material Receivable for less than the total
unpaid balance thereof, (y) release, wholly or partially, any Person liable for
the payment thereof, or (z) allow any credit or discount thereon; and

 

(e)                                  following the occurrence and during the
continuation of an Event of Default, Agent may:  (i) direct the Account Debtors
under any Receivables to make payment of all amounts due or to become due to
such Grantor thereunder directly to Agent; (ii) notify, or require any Grantor
to notify, each Person maintaining a lockbox or similar arrangement to which
Account Debtors under any Receivables have been directed to make payment to
remit all amounts representing collections on checks and other payment items
from time to time sent to or deposited in such lockbox or other arrangement
directly to Agent; and (iii) enforce, at the expense of such Grantor, collection
of any such Receivables and to adjust, settle or compromise

 

18

--------------------------------------------------------------------------------


 

the amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done.  If Agent notifies any Grantor that it has elected to
collect the Receivables in accordance with the preceding sentence, any payments
of Receivables received by such Grantor shall be forthwith (and in any event
within five (5) Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to Agent if required, in a Collateral
Account maintained under the sole dominion and control of Agent, and until so
turned over, all amounts and proceeds (including checks and other instruments)
received by such Grantor in respect of the Receivables, any Supporting
Obligation or Collateral Support shall be received in trust for the benefit of
Agent hereunder and shall be segregated from other funds of such Grantor and
such Grantor shall not adjust, settle or compromise the amount or payment of any
Receivable, or release wholly or partly any Account Debtor or obligor thereof,
or allow any credit or discount thereon.

 

6.6                               Pledged Equity; Investment Related Property.

 

(a)                                 except as provided in the next sentence, in
the event such Grantor receives any dividends, interest or distributions on any
Pledged Equity or other Investment Related Property, upon the merger,
consolidation, liquidation or dissolution of any issuer of any Pledged Equity or
Investment Related Property, then (i) such dividends, interest or distributions
and securities or other property shall be included in the definition of
Collateral without further action and (ii) such Grantor shall promptly take all
reasonable steps, as Agent deems, in its sole and reasonable discretion,
necessary or advisable to ensure the validity, perfection, priority and, if
applicable, Control of Agent over such Investment Related Property (including,
without limitation, delivery thereof to Agent) and pending any such action, such
Grantor shall be deemed to hold such dividends, interest, distributions,
securities or other property in trust for the benefit of Agent and shall
segregate such dividends, distributions, Securities or other property from all
other property of such Grantor.  Notwithstanding the foregoing, so long as no
Event of Default shall have occurred and be continuing, Agent authorizes each
Grantor to retain and use all ordinary cash dividends and distributions paid in
the normal course of the business of the issuer and consistent with the past
practice of the issuer and all scheduled payments of interest, to the extent
permitted by the Loan Agreement;

 

(b)                                 Voting.

 

(i)                                     so long as no Event of Default shall
have occurred and be continuing, except as otherwise provided under the
covenants and agreements relating to Investment Related Property in this
Agreement or elsewhere herein or in the Loan Agreement, each Grantor shall be
entitled to exercise or refrain from exercising any and all voting and other
consensual rights pertaining to the Investment Related Property or any part
thereof for any purpose not inconsistent with the terms of this Agreement or the
Loan Agreement; provided that no Grantor shall exercise or refrain from
exercising any such right if Agent shall have notified such Grantor that, in
Agent’s reasonable judgment, such action would have a Material Adverse Effect;
and provided further that such Grantor shall give Agent at least five
(5) Business Days prior written notice of the manner in which it intends to
exercise, or the reasons for refraining from exercising, any such right; it
being understood, however, that neither the voting by such Grantor of any
Pledged Stock for, or such Grantor’s consent to, the election of directors (or
similar governing

 

19

--------------------------------------------------------------------------------


 

body) at a regularly scheduled annual or other meeting of stockholders or with
respect to incidental matters at any such meeting, nor such Grantor’s consent to
or approval of any action otherwise permitted under this Agreement and the Loan
Agreement, shall be deemed inconsistent with the terms of this Agreement or the
Loan Agreement within the meaning of this Section 6.6(b)(i) and no notice of any
such voting or consent need be given to Agent; and

 

(ii)                                  upon the occurrence and during the
continuation of an Event of Default and upon written notice from Agent to such
Grantor of Agent’s intention to exercise such rights:

 

(1)                                 all rights of each Grantor to exercise or
refrain from exercising the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant hereto shall cease and all such
rights shall thereupon become vested in Agent who shall thereupon have the sole
right to exercise such voting and other consensual rights; and

 

(2)                                 in order to permit Agent to exercise the
voting and other consensual rights which it may be entitled to exercise pursuant
hereto and to receive all dividends and other distributions which it may be
entitled to receive hereunder: (1) each Grantor shall promptly execute and
deliver (or cause to be executed and delivered) to Agent all proxies, dividend
payment orders and other instruments as Agent may from time to time reasonably
request and (2) each Grantor acknowledges that Agent may utilize the power of
attorney set forth in Section 8.1.

 

(c)                                  except as expressly permitted by the Loan
Agreement, without the prior written consent of Agent, such Grantor shall not
vote to enable or take any other action to:

 

(i)                                     amend or terminate any Organizational
Document in any way that conflicts with this Agreement or the other Loan
Documents or adversely affects the validity, perfection or priority of Agent’s
security interest;

 

(ii)                                  permit any issuer of any Pledged Equity to
issue any additional stock, partnership interests, limited liability company
interests or other equity interests of any nature or to issue securities
convertible into or granting the right of purchase or exchange for any stock or
other equity interest of any nature of such issuer;

 

(iii)                               other than as permitted under the Loan
Agreement, permit any issuer of any Pledged Equity to dispose of all or a
material portion of their assets;

 

(iv)                              waive any default under or breach of any terms
of any Organizational Document relating to the issuer of any Pledged Equity or
the terms of any Pledged Debt; or

 

(v)                                 cause any issuer of any Pledged Partnership
Interests or Pledged LLC Interests that are not securities (for purposes of the
UCC) on the Closing Date to elect or otherwise take any action to cause such
Pledged Partnership Interests or Pledged

 

20

--------------------------------------------------------------------------------


 

LLC Interests to be treated as securities for purposes of the UCC; provided
that, notwithstanding the foregoing, if any issuer of any Pledged Partnership
Interests or Pledged LLC Interests takes any such action in violation of the
foregoing in this clause (v), such Grantor shall promptly notify Agent in
writing of any such election or action and, in such event, shall take all steps,
as Agent deems, in its sole and reasonable discretion, necessary or advisable to
establish Agent’s Control thereof; and

 

(d)                                 except as expressly permitted by the Loan
Agreement, without the prior written consent of Agent, such Grantor shall not
permit any issuer of any Pledged Equity to merge or consolidate unless (i) such
issuer creates a security interest that is perfected by a filed financing
statement (that is not effective solely under Section 9508 of the UCC) in
collateral in which such new debtor has or acquires rights, (ii) all the
outstanding capital stock or other equity interests (excluding any Excluded
Property) of the surviving or resulting corporation, limited liability company,
partnership or other entity is, promptly after such merger or consolidation,
pledged hereunder and no cash, securities or other property is distributed in
respect of the outstanding equity interests of any other constituent Grantor;
provided that if the surviving or resulting Grantors upon any such merger or
consolidation involving an issuer which is a Controlled Foreign Corporation,
then such Grantor shall only be required to pledge equity interests in
accordance with Section 2.2 and (iii) such Grantor promptly complies with the
delivery and control requirements of Section 4.

 

6.7                               Intellectual Property.

 

(a)                                 such Grantor shall not do any act or omit to
do any act whereby any of the Intellectual Property which is owned by such
Grantor and material to the business of any Grantor may lapse, or become
abandoned, dedicated to the public, or unenforceable, or which would adversely
affect the validity, grant, or enforceability of Agent’s security interest
therein;

 

(b)                                 subject to Section 6.7(a), such Grantor
shall continue to register or not register, as the case may be, its Patents and
Trademarks in accordance with its historical practices as they existed as of the
Closing Date, on condition that, if an Event of Default shall have occurred and
be continuing, and if requested by Agent, such Grantor shall file applications
and take any and all other actions necessary to register on an expedited basis
(if expedited processing is available in accordance with the applicable
regulations and procedures of the United States Patent and Trademark Office and
any similar office of any other jurisdiction in which Patents or Trademarks, as
applicable, are used) each of its Patents and Trademarks and identifying such
Grantor as the sole claimant thereof in a manner sufficient to claim in the
public record (or as a co-claimant thereof, if such is the case) such Grantor’s
ownership or co-ownership thereof;

 

(c)                                  as soon as available, but in any event
within forty-five (45) days after the end of every other Fiscal Quarter
commencing with the Fiscal Quarter ending December 31, 2012 (or, if an Event of
Default shall have occurred and be continuing, more frequently if requested by
Agent), such Grantor shall prepare, execute, and deliver to Agent a completed
Security Agreement Supplement together with Supplements to Schedules attached
thereto identifying each of the following as being subject to the security
interests created under this Agreement:  all Patents, Trademarks or Copyrights,
and all material Patent Licenses, material

 

21

--------------------------------------------------------------------------------


 

Trademark Licenses or material Copyright Licenses, that were acquired or
registered, or for which applications for registration were filed, by such
Grantor during such Fiscal Quarter, excluding any “intent-to-use” application
for registration of a Trademark filed pursuant to Section 1(b) of the Lanham
Act, 15 U.S.C. § 1051 for which, as of the end of such month, no “Statement of
Use” has been filed pursuant to Section 1(d) of the Lanham Act and no “Amendment
to Allege Use” has been filed during such month pursuant to Section 1(c) of the
Lanham Act;

 

(d)                                 such Grantor shall use commercially
reasonable measures, whether by action, suit, proceeding or otherwise, to
prevent the infringement, misappropriation, dilution or other violation of any
of such Grantor’s rights in the Intellectual Property by others and for that
purpose shall diligently maintain any action, suit or proceeding that such
Grantor chooses to initiate against any Person so infringing, misappropriating,
diluting or otherwise violating as will be reasonably necessary to prevent such
infringement, misappropriation, dilution or other violation;

 

(e)                                  such Grantor shall use proper statutory
notice in connection with its use of any of the Intellectual Property, except
where the failure to use such notice would not reasonably be expected to have a
Material Adverse Effect; and

 

(f)                                   such Grantor shall cause each work
protected by a Patent, Trademark or Copyright that is included within the
Collateral, and that is embodied in film, microfilm or tape, to be maintained in
a climate-controlled, secure laboratory, vault or similar location, under the
control of a Grantor.

 

Section 7
ACCESS; RIGHT OF INSPECTION; FURTHER ASSURANCES;
ADDITIONAL GRANTORS

 

7.1                               Access; Right of Inspection.  Subject to the
limitations set forth in the Loan Agreement, (a) Agent shall at all times have
full and free access, upon reasonable advance notice, during normal business
hours to all the books, correspondence and records of each Grantor, and Agent
and its representatives may examine the same, take extracts therefrom and make
photocopies thereof, and each Grantor agrees to render to Agent such clerical
and other assistance as may be reasonably requested with regard thereto (with
all expenses incurred in connection therewith being allocated in accordance with
the Loan Agreement) and (b) Agent and its representatives shall at all times,
upon reasonable advance notice, during normal business hours, also have the
right to enter any premises of each Grantor and inspect any property of each
Grantor where any of the Collateral of such Grantor granted pursuant to this
Agreement is located for the purpose of inspecting the same, observing its use
or otherwise protecting its interests therein.

 

7.2                               Further Assurances.

 

(a)                                 Each Grantor agrees that from time to time,
at the expense of such Grantor, that it shall promptly execute and deliver all
further instruments and documents, and take all further action that Agent may
reasonably request, in order to create and/or maintain the

 

22

--------------------------------------------------------------------------------


 

validity, perfection or priority of and protect any security interest granted or
purported to be granted hereby or to enable Agent to exercise and enforce its
rights and remedies hereunder with respect to any Collateral.  Without limiting
the generality of the foregoing, each Grantor shall:

 

(i)                                     file such financing or continuation
statements, or amendments thereto, and execute and deliver such other
agreements, instruments, endorsements, powers of attorney or notices, as Agent
may reasonably request, in order to effect, reflect, perfect and preserve the
security interests granted or purported to be granted hereby;

 

(ii)                                  at Agent’s reasonable request, appear in
and defend any action or proceeding that may adversely affect such Grantor’s
title to or Agent’s security interest in all or any part of the Collateral; and

 

(iii)                               furnish Agent with such information
regarding the Collateral, including, without limitation, the location thereof,
as Agent may reasonably request from time to time.

 

(b)                                 Each Grantor hereby authorizes Agent to file
a Record or Records, including, without limitation, financing or continuation
statements, and amendments and supplements to any of the foregoing, in any
jurisdictions and with any filing offices as Agent may determine, in its sole
discretion, are necessary or advisable to perfect or otherwise protect the
security interest granted to Agent herein.  Such financing statements may
describe the Collateral in the same manner as described herein or may contain an
indication or description of collateral that describes such property in any
other manner as Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
Collateral granted to Agent herein, including, without limitation, describing
such property as “all assets, whether now owned or hereafter acquired, developed
or created” or words of similar effect.  Each Grantor shall furnish to Agent
from time to time statements and schedules further identifying and describing
the Collateral and such other reports in connection with the Collateral as Agent
may reasonably request, all in reasonable detail.

 

(c)                                  Each Grantor hereby authorizes Agent to
modify this Agreement after obtaining such Grantor’s approval of or signature to
such modification by amending Schedule 5.2 (as such schedule may be amended or
supplemented from time to time) to include reference to any right, title or
interest in any existing Intellectual Property or any Intellectual Property
acquired or developed by any Grantor after the execution hereof or to delete any
reference to any right, title or interest in any Intellectual Property in which
any Grantor no longer has or claims any right, title or interest.

 

7.3                               Additional Grantors.  From time to time
subsequent to the Closing Date, additional Persons may become parties hereto as
additional Grantors (each, an “Additional Grantor”) by executing a Security
Agreement Supplement, accompanied by such documentation as required by the Loan
Agreement and such documentation as Agent may otherwise reasonably require to
establish the due organization, valid existence and good standing of each such
Person, its qualification to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, its authority to execute, deliver and perform this
Agreement, and the identity, authority and capacity of each Authorized

 

23

--------------------------------------------------------------------------------


 

Signatory thereof authorized to act on its behalf.  Upon delivery of any such
Security Agreement Supplement to Agent, notice of which is hereby waived by each
Grantor, each Additional Grantor shall be a Grantor and shall be as fully a
party hereto as if such Additional Grantor were an original signatory hereto. 
Each Grantor expressly agrees that its obligations arising hereunder shall not
be affected or diminished by the addition or release of any other Grantor
hereunder, nor by any election of Agent not to cause any Subsidiary of Borrower
to become an Additional Grantor hereunder.  This Agreement shall be fully
effective as to any Grantor that is or becomes a party hereto regardless of
whether any other Person becomes or fails to become or ceases to be a Grantor
hereunder.

 

Section 8
AGENT APPOINTED ATTORNEY-IN-FACT

 

8.1                               Power of Attorney.  Each Grantor hereby
irrevocably appoints Agent (such appointment being coupled with an interest) as
such Grantor’s attorney-in-fact, with full authority in the place and stead of
such Grantor and in the name of such Grantor, Agent or otherwise, from time to
time in Agent’s discretion to take any action and to execute any instrument that
Agent may deem reasonably necessary or advisable to accomplish the purposes of
this Agreement, including, without limitation, the following:

 

(a)                                 upon the occurrence and during the
continuance of any Event of Default, to obtain and adjust insurance required to
be maintained by such Grantor or paid to Agent pursuant to the Loan Agreement;

 

(b)                                 upon the occurrence and during the
continuance of any Event of Default, to ask for, demand, collect, sue for,
recover, compound, receive and give acquaintance and receipts for moneys due and
to become due under or in respect of any of the Collateral;

 

(c)                                  upon the occurrence and during the
continuance of any Event of Default, to receive, endorse and collect any drafts
or other instruments, documents and chattel paper in connection with
Section 8.1(b);

 

(d)                                 upon the occurrence and during the
continuance of any Event of Default, to file any claims or take any action or
institute any proceedings that Agent may deem necessary or desirable for the
collection of any of the Collateral or otherwise to enforce the rights of Agent
with respect to any of the Collateral;

 

(e)                                  to prepare and file any UCC financing
statements against such Grantor as debtor;

 

(f)                                   upon the occurrence and during the
continuance of any Event of Default, to take or cause to be taken all actions
necessary to perform or comply or cause performance or compliance with the terms
of this Agreement, including, without limitation, access to pay or discharge
taxes or Liens (other than Permitted Liens) levied or placed upon or threatened
against the Collateral, the legality or validity thereof and the amounts
necessary to discharge the same to be determined by Agent in its sole
discretion, any such payments made by Agent to become obligations of such
Grantor to Agent, due and payable immediately without demand; and

 

(g)                                  upon the occurrence and during the
continuance of any Event of Default, to sell, transfer, lease, license, pledge,
make any agreement with respect to or otherwise deal with

 

24

--------------------------------------------------------------------------------


 

any of the Collateral as fully and completely as though Agent were the absolute
owner thereof for all purposes, and to do, at Agent’s option and such Grantor’s
expense, at any time or from time to time, all acts and things that Agent deems
reasonably necessary to protect, preserve or realize upon the Collateral and
Agent’s security interest therein in order to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

 

8.2                               No Duty on the Part of Agent or Secured
Parties.  The powers conferred on Agent hereunder are solely to protect the
interests of the Secured Parties in the Collateral and shall not impose any duty
upon Agent or any other Secured Party to exercise any such powers.  Agent and
the other Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, employees or agents shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct.

 

8.3                               Appointment Pursuant to Loan Agreement.  Agent
has been appointed as Agent pursuant to the Loan Agreement.  The rights, duties,
privileges, immunities and indemnities of Agent hereunder are subject to the
provisions of the Loan Agreement.

 

Section 9
REMEDIES

 

9.1                               Generally.

 

(a)                                 If any Event of Default shall have occurred
and be continuing, Agent may exercise in respect of the Collateral, in addition
to all other rights and remedies provided for herein, in the Loan Agreement, or
otherwise available to it at law or in equity, all the rights and remedies of
Agent on default under the UCC (whether or not the UCC applies to the affected
Collateral) to collect, enforce or satisfy any Secured Obligations then owing,
whether by acceleration or otherwise, and also may pursue any of the following
separately, successively or simultaneously:

 

(i)                                     require any Grantor to, and each Grantor
hereby agrees that it shall at its expense and promptly upon request of Agent
forthwith, assemble all or part of the Collateral as directed by Agent and make
it available to Agent at a place to be designated by Agent that is convenient to
both parties;

 

(ii)                                  enter onto the property where any
Collateral is located and take possession thereof with or without judicial
process;

 

(iii)                               prior to the disposition of the Collateral,
store, process, repair or recondition the Collateral or otherwise prepare the
Collateral for disposition in any manner to the extent Agent deems appropriate;
and

 

(iv)                              without notice except as specified below or
under the UCC, sell, assign, lease, license (on an exclusive or nonexclusive
basis) or otherwise dispose of the Collateral or any part thereof in one or more
parcels at public or private sale, at any of Agent’s offices or elsewhere, for
cash, on credit or for future delivery, at such time or

 

25

--------------------------------------------------------------------------------


 

times and at such price or prices and upon such other terms as Agent may deem
commercially reasonable.

 

(b)                                 Agent or any other Secured Party may be the
purchaser of any or all of the Collateral at any public or private (to the
extent the portion of the Collateral being privately sold is of a kind that is
customarily sold on a recognized market or the subject of widely distributed
standard price quotations) sale in accordance with the UCC and Agent, as agent
for and representative of the Secured Parties, shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such sale made in accordance
with the UCC, to use and apply any of the Secured Obligations as a credit on
account of the purchase price for any Collateral payable by Agent at such sale. 
Each purchaser at any such sale shall hold the property sold absolutely free
from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by applicable law) all rights of redemption,
stay and/or appraisal which it now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted.  Each
Grantor agrees that, to the extent notice of sale shall be required by law, at
least ten (10) days’ notice to such Grantor of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification.  Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given.  Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned.  Each Grantor agrees that it would
not be commercially unreasonable for Agent to dispose of the Collateral or any
portion thereof by using Internet sites that provide for the auction of assets
of the types included in the Collateral or that have the reasonable capability
of doing so, or that match buyers and sellers of assets.  Each Grantor hereby
waives any claims against Agent arising by reason of the fact that the price at
which any Collateral may have been sold at such a private sale was less than the
price which might have been obtained at a public sale, even if Agent accepts the
first offer received and does not offer such Collateral to more than one
offeree.  If the proceeds of any sale or other disposition of the Collateral are
insufficient to pay all the Secured Obligations, the Grantors shall be liable
for the deficiency and the fees of any attorneys employed by Agent to collect
such deficiency.  Each Grantor further agrees that a breach of any of the
covenants contained in this Section will cause irreparable injury to Agent, that
Agent has no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no default has occurred giving rise
to the Secured Obligations becoming due and payable prior to their stated
maturities.  Nothing in this Section shall in any way limit the rights of Agent
hereunder.

 

(c)                                  Agent may sell the Collateral without
giving any warranties as to the Collateral.  Agent may specifically disclaim or
modify any warranties of title or the like.  This procedure will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral.

 

(d)                                 Agent shall have no obligation to marshal
any of the Collateral.

 

26

--------------------------------------------------------------------------------


 

9.2                               Application of Proceeds.  Except as expressly
provided elsewhere in this Agreement, all proceeds received by Agent in respect
of any sale of, any collection from, or other realization upon all or any part
of the Collateral shall be applied in full or in part by Agent against, the
Secured Obligations in accordance with the requirements of the Loan Agreement.

 

9.3                               Sales on Credit.  If Agent sells any of the
Collateral upon credit, the Grantors will be credited only with payments
actually made by the purchaser and received by Agent and applied to indebtedness
of the purchaser.  In the event the purchaser fails to pay for the Collateral,
Agent may resell the Collateral and the Grantors shall be credited with proceeds
of the sale.

 

9.4                               Investment Related Property.  Each Grantor
recognizes that, by reason of certain prohibitions contained in the Securities
Act of 1933 and applicable state securities laws, Agent may be compelled, with
respect to any sale of all or any part of the Investment Related Property
conducted without prior registration or qualification of such Investment Related
Property under the Securities Act of 1933 and/or such state securities laws, to
limit purchasers to those who will agree, among other things, to acquire the
Investment Related Property for their own account, for investment and not with a
view to the distribution or resale thereof.  Each Grantor acknowledges that any
such private sale may be at prices and on terms less favorable than those
obtainable through a public sale without such restrictions (including a public
offering made pursuant to a registration statement under the Securities Act of
1933) and, notwithstanding such circumstances, each Grantor agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that Agent shall have no obligation to engage in public sales and no
obligation to delay the sale of any Investment Related Property for the period
of time necessary to permit the issuer thereof to register it for a form of
public sale requiring registration under the Securities Act of 1933 or under
applicable state securities laws, even if such issuer would, or should, agree to
so register it.  If Agent determines to exercise its right to sell any or all of
the Investment Related Property, upon written request, each Grantor shall and
shall cause each issuer of any Pledged Stock to be sold hereunder, each
partnership and each limited liability company from time to time to furnish to
Agent all such information as Agent may request in order to determine the number
and nature of interest, shares or other instruments included in the Investment
Related Property which may be sold by Agent in exempt transactions under the
Securities Act of 1933 and the rules and regulations of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.

 

9.5                               Grant of Intellectual Property License.  For
the purpose of enabling Agent, during the continuance of an Event of Default, to
exercise rights and remedies under Section 9 at such time as Agent shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Grantor hereby grants to Agent, to the extent assignable and to
the extent of such Grantor’s rights and effective only during the continuance of
an Event of Default, an irrevocable, non-exclusive license (exercisable without
payment of royalty or other compensation to such Grantor) to use, assign,
license or sublicense any of the Intellectual Property now owned or hereafter
acquired, developed or created by such Grantor, wherever the same may be
located.  Such license shall include access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout hereof.

 

27

--------------------------------------------------------------------------------


 

9.6                               Intellectual Property.

 

(a)                                 Anything contained herein to the contrary
notwithstanding, in addition to the other rights and remedies provided herein,
upon the occurrence and during the continuation of an Event of Default:

 

(i)                                     Agent shall have the right (but not the
obligation) to bring suit or otherwise commence any action or proceeding in the
name of any Grantor, Agent, or the Secured Parties, in Agent’s sole discretion,
to enforce any Intellectual Property rights of such Grantor, in which event such
Grantor shall, at the request of Agent, do any and all lawful acts and execute
any and all documents required by Agent in aid of such enforcement, and such
Grantor shall promptly, upon demand, reimburse and indemnify Agent as provided
in Section 12 in connection with the exercise of its rights under this
Section 9.6, and, to the extent that Agent shall elect not to bring suit to
enforce any Intellectual Property rights as permitted by this Section 9.6, each
Grantor agrees to use all reasonable measures, whether by action, suit,
proceeding or otherwise, to prevent the infringement, misappropriation, dilution
or other violation of any of such Grantor’s rights in the Intellectual Property
by others and for that purpose agrees to diligently maintain any action, suit or
proceeding against any Person so infringing, misappropriating, diluting or
otherwise violating as shall be necessary to prevent such infringement,
misappropriation, dilution or other violation;

 

(ii)                                  upon written demand from Agent, each
Grantor shall grant, assign, convey or otherwise transfer to Agent or Agent’s
designee all of such Grantor’s right, title and interest in and to any
Intellectual Property and shall execute and deliver to Agent such documents as
are necessary or appropriate to carry out the intent and purposes of this
Agreement;

 

(iii)                               each Grantor agrees that such an assignment
and/or recording shall be applied to reduce the Secured Obligations outstanding
only to the extent that Agent (or any other Secured Party) receives cash
proceeds in respect of the sale of, or other realization upon, any such
Intellectual Property;

 

(iv)                              within five (5) Business Days after written
notice from Agent, each Grantor shall make available to Agent, to the extent
within such Grantor’s power and authority, such personnel in such Grantor’s
employ on the date of such Event of Default as Agent may reasonably designate,
by name, title or job responsibility, to permit such Grantor to continue,
directly or indirectly, to produce, advertise and sell the products and services
sold or delivered by such Grantor under or in connection with any Trademarks or
Trademark Licenses, such persons to be available to perform their prior
functions on Agent’s behalf and to be compensated by Agent at such Grantor’s
expense on a per diem, pro rata basis consistent with the salary and benefit
structure applicable to each as of the date of such Event of Default;

 

(v)                                 Agent shall have the right to notify, or
require each Grantor to notify, any obligors with respect to amounts due or to
become due to such Grantor in respect of any Intellectual Property of such
Grantor, of the existence of the security interest created herein, to direct
such obligors to make payment of all such amounts directly to Agent, and, upon
such notification and at the expense of such Grantor, to

 

28

--------------------------------------------------------------------------------


 

enforce collection of any such amounts and to adjust, settle or compromise the
amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done;

 

(vi)          all amounts and proceeds (including checks and other instruments)
received by any Grantor in respect of amounts due to such Grantor in respect of
the Collateral or any portion thereof shall be received in trust for the benefit
of Agent hereunder, shall be segregated from other funds of such Grantor and
shall be forthwith paid over or delivered to Agent in the same form as so
received (with any necessary endorsement) to be held as cash Collateral and
applied as provided by Section 9.7; and

 

(vii)         no Grantor shall adjust, settle or compromise the amount or
payment of any such amount or release wholly or partly any obligor with respect
thereto or allow any credit or discount thereon.

 

(b)           If (i) an Event of Default shall have occurred and, by reason of
cure, waiver, modification, amendment or otherwise, no longer be continuing,
(ii) no other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to Agent of any rights, title and interests in and
to any Intellectual Property of such Grantor shall have been previously made and
shall have become absolute and effective, and (iv) the Secured Obligations shall
not have become immediately due and payable, upon the written request of any
Grantor, Agent shall promptly execute and deliver to such Grantor, at such
Grantor’s sole cost and expense, such assignments or other transfer as may be
necessary to reassign to such Grantor any such rights, title and interests as
may have been assigned to Agent as aforesaid, subject to any disposition thereof
that may have been made by Agent; provided that, after giving effect to such
reassignment, Agent’s security interest granted pursuant hereto, as well as all
other rights and remedies of Agent granted hereunder, shall continue to be in
full force and effect; and provided further that the rights, title and interests
so reassigned shall be free and clear of any other Liens granted by or on behalf
of Agent and the Secured Parties.

 

9.7           Cash Proceeds; Deposit Accounts.

 

(a)           If any Event of Default shall have occurred and be continuing, in
addition to the rights of Agent specified in Section 6.5 with respect to
payments of Receivables, all proceeds of any Collateral received by any Grantor
consisting of cash, checks and other near-cash items (collectively, “Cash
Proceeds”) shall be held by such Grantor in trust for Agent, segregated from
other funds of such Grantor, and shall, forthwith upon receipt by such Grantor,
be turned over to Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to Agent, if required) and held by Agent in the
Collateral Account.  Any Cash Proceeds received by Agent (whether from a Grantor
or otherwise) may, in the sole discretion of Agent, (A) be held by Agent for the
ratable benefit of the Secured Parties, as collateral security for the Secured
Obligations (whether matured or unmatured) and/or (B) then or at any time
thereafter, be applied by Agent against the Secured Obligations then due and
owing.

 

(b)           If any Event of Default shall have occurred and be continuing,
Agent may apply the balance from any Deposit Account included in the Collateral
or instruct the bank at

 

29

--------------------------------------------------------------------------------


 

which any such Deposit Account is maintained to pay the balance of any such
Deposit Account to or for the benefit of Agent.

 

Section 10
AGENT

 

Agent has been appointed to act as Agent hereunder by the Lenders and, by their
acceptance of the benefits hereof, the other Secured Parties. Agent shall be
obligated, and shall have the right hereunder, to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the release or substitution of
Collateral), solely in accordance with this Agreement and the other Loan
Documents.  In furtherance of the foregoing provisions of this Section, each
Secured Party, by its acceptance of the benefits hereof, agrees that it shall
have no right individually to realize upon any of the Collateral hereunder, it
being understood and agreed by such Secured Party that all rights and remedies
hereunder may be exercised solely by Agent for the benefit of the Secured
Parties in accordance with the terms of this Section.  The provisions of the
Loan Agreement relating to Agent including, without limitation, the provisions
relating to resignation or removal of Agent and the powers and duties and
immunities of Agent are incorporated herein by this reference and shall survive
any termination of the Loan Agreement.

 

Section 11
CONTINUING SECURITY INTEREST; TRANSFER OF LOANS

 

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the Termination Date, and shall be
binding upon each Grantor, its successors and assigns, and inure, together with
the rights and remedies of Agent hereunder, to the benefit of Agent and its
successors, transferees and assigns.  Without limiting the generality of the
foregoing, but subject to the terms of the Loan Agreement, any Lender may assign
or otherwise transfer any Loans held by it to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to Lenders herein or otherwise.  On the Termination Date, the security
interest granted by this Agreement shall automatically terminate hereunder and
of record and all rights to the Collateral shall revert to the Grantors.  Upon
any such termination Agent shall, at the Grantors’ expense, execute and deliver
to the Grantors or otherwise authorize the filing of such documents (including
financing statement amendments) as the Grantors shall reasonably request to
evidence such termination.  Upon any disposition of property permitted by the
Loan Agreement, (x) the Liens granted herein shall be deemed to be automatically
released and such property shall automatically revert to the applicable Grantor
with no further action on the part of any Person and (y) Agent shall, at the
applicable Grantor’s expense, execute and deliver or otherwise authorize the
filing of such documents (including financing statement amendments) as such
Grantor shall reasonably request to evidence such release, in form and substance
reasonably satisfactory to Agent.

 

Section 12
STANDARD OF CARE; AGENT MAY PERFORM

 

The powers conferred on Agent hereunder are solely to protect the interests of
the Secured Parties in the Collateral and shall not impose any duty upon Agent
or any other Secured

 

30

--------------------------------------------------------------------------------


 

Party to exercise any such powers.  Except for the exercise of reasonable care
in the custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, Agent shall have no duty as to any Collateral
or as to the taking of any necessary steps to preserve rights against prior
parties or any other rights pertaining to any Collateral.  Agent shall be deemed
to have exercised reasonable care in the custody and preservation of Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which Agent accords its own property.  Neither Agent nor any of its
directors, officers, employees or agents shall be liable for failure to demand,
collect or realize upon all or any part of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or otherwise.  If any Grantor fails
to perform any agreement contained herein, Agent may itself perform, or cause
performance of, such agreement, and the expenses of Agent incurred in connection
therewith shall be payable by each Grantor as provided in the Loan Agreement.

 

Section 13
MISCELLANEOUS

 

13.1         Generally.  Any notice required or permitted to be given under this
Agreement shall be given in accordance with Section 11.7 of the Loan Agreement. 
No failure or delay on the part of Agent in the exercise of any power, right or
privilege hereunder or under the Loan Agreement shall impair such power, right
or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege.  All rights and remedies existing under this Agreement and
the Loan Agreement are cumulative to, and not exclusive of, any rights or
remedies otherwise available.  In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.  All covenants hereunder shall
be given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.  This Agreement shall be binding upon and
inure to the benefit of Agent and the Grantors and their respective successors
and assigns.  No Grantor shall, without the prior written consent of Agent given
in accordance with the Loan Agreement, assign any right, duty or obligation
hereunder.  This Agreement, the Loan Agreement and the other Loan Documents
embody the entire agreement and understanding between the Grantors and Agent and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof.  Accordingly, the Loan Agreement may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties.  There are no unwritten oral agreements between the
parties.  This Agreement may be executed in one or more counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of an executed counterpart of this Agreement by email with
scanned attachment shall be equally as effective as delivery of an original
executed counterpart.  Any

 

31

--------------------------------------------------------------------------------


 

party delivering an executed counterpart of this Agreement by email with scanned
attachment also shall deliver an original executed counterpart, but the failure
to deliver such an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement.

 

13.2         GOVERNING LAW; VENUE.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
ANY OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT
REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS, AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA.  EACH GRANTOR HEREBY CONSENTS AND AGREES
THAT THE STATE OR FEDERAL COURTS LOCATED IN LOS ANGELES COUNTY, CALIFORNIA SHALL
HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN
SUCH GRANTOR AND AGENT OR ANY OTHER SECURED PARTY PERTAINING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED, THAT AGENT AND EACH
GRANTOR ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A
COURT LOCATED OUTSIDE OF LOS ANGELES COUNTY, CALIFORNIA; AND FURTHER PROVIDED,
THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT OR
ANY OTHER SECURED PARTY FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION TO COLLECT THE SECURED OBLIGATIONS, TO REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR THE SECURED OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT OR SUCH OTHER SECURED PARTY. 
EACH GRANTOR EXPRESSLY SUBMITS AND CONSENTS TO SUCH JURISDICTION IN ANY ACTION
OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH GRANTOR HEREBY WAIVES ANY
OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL
OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.  EACH GRANTOR HEREBY
WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN
ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND
OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH
GRANTOR AT THE ADDRESS SET FORTH IN SECTION 12.7 OF THE LOAN AGREEMENT AND THAT
SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON SUCH GRANTOR’S ACTUAL RECEIPT
THEREOF.

 

13.3         LOAN DOCUMENT.  THIS AGREEMENT IS ONE OF THE LOAN DOCUMENTS
REFERRED TO IN THE LOAN AGREEMENT AND ALL PROVISIONS CONTAINED IN THE LOAN
AGREEMENT OR ANY OTHER LOAN DOCUMENT THAT APPLY TO LOAN DOCUMENTS GENERALLY
(INCLUDING BUT NOT LIMITED TO

 

32

--------------------------------------------------------------------------------


 

THE PROVISIONS OF THE LOAN AGREEMENT UNDER THE HEADING “WAIVER OF JURY TRIAL”)
ARE FULLY APPLICABLE TO THIS AGREEMENT AND ARE INCORPORATED HEREIN BY THIS
REFERENCE AS IF THEY WERE CONTAINED IN THIS AGREEMENT, MUTATIS MUTANDIS, WITH
EACH REFERENCE TO “BORROWER” BEING DEEMED A REFERENCE TO “GRANTORS”, AND SUCH
INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE LOAN AGREEMENT OR ANY OTHER
LOAN DOCUMENT.

 

[SIGNATURE PAGES FOLLOW]

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

 

 

DTS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Melvin Flanigan

 

Name:

Melvin Flanigan

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

DTS WASHINGTON LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Melvin Flanigan

 

Name:

Melvin Flanigan

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

PHORUS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Melvin Flanigan

 

Name:

Melvin Flanigan

 

Title:

Chief Financial Officer

 

Signature Page to

Security Agreement

 

S-1

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A.,

 

as Agent

 

 

 

 

 

 

 

By:

/s/ Carlos Herrera

 

Name:

Carlos Herrera

 

Title:

Vice President

 

Signature Page to

Security Agreement

 

S-2

--------------------------------------------------------------------------------


 

SCHEDULE 5.1
TO SECURITY AGREEMENT

 

GENERAL INFORMATION

 

(A)                               Full Legal Name, Type of Organization,
Jurisdiction of Organization, Chief Executive Office/Sole Place of Business (or
Residence if Grantor is a Natural Person) and Organizational Identification
Number of each Grantor:

 

Full Legal Name

 

Type of
Organization

 

Jurisdiction of
Organization

 

Chief Executive
Office/Sole Place of
Business (or Residence
if Grantor is a Natural
Person)

 

Organization I.D.#

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)                               Other Names (including any Trade Name or
Fictitious Business Name) under which each Grantor currently conducts business:

 

Full Legal Name

 

Trade Name or Fictitious Business Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(C)                               Changes in Name, Jurisdiction of Organization,
Chief Executive Office or Sole Place of Business (or Principal Residence if
Grantor is a Natural Person) and Corporate Structure within past five (5) years:

 

Grantor

 

Date of Change

 

Description of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(D)                               Agreements pursuant to which any Grantor is
bound as debtor within past five (5) years:

 

Grantor

 

Description of Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 5.1-1

--------------------------------------------------------------------------------


 

SCHEDULE 5.2
TO SECURITY AGREEMENT

 

COLLATERAL IDENTIFICATION

 

I.  INVESTMENT RELATED PROPERTY

 

(A)          Pledged Stock:

 

Grantor

 

Stock
Issuer

 

Class of
Stock

 

Certificated
(Y/N)

 

Stock
Certificate
No.

 

Par Value

 

No. of
Pledged
Stock

 

Percentage
of
Outstanding
Stock of the
Stock Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged LLC Interests:

 

Grantor

 

Limited
Liability
Company

 

Certificated
(Y/N)

 

Certificate No.
(if any)

 

No. of Pledged
Units

 

Percentage of
Outstanding
LLC Interests of
the Limited
Liability
Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Partnership Interests:

 

Grantor

 

Partnership

 

Type of
Partnership
Interests (e.g.,
general or
limited)

 

Certificated
(Y/N)

 

Certificate No.
(if any)

 

Percentage of

Outstanding
Partnership
Interests of the
Partnership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trust Interests or other Equity Interests not listed above:

 

Grantor

 

Trust

 

Class of Trust
Interests

 

Certificated
(Y/N)

 

Certificate No.
(if any)

 

Percentage of
Outstanding
Trust Interests
of the Trust

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Debt:

 

Grantor

 

Issuer

 

Original
Principal
Amount

 

Outstanding
Principal
Balance

 

Issue Date

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 5.2-1

--------------------------------------------------------------------------------


 

Securities Account:

 

Grantor

 

Share of Securities
Intermediary

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

Deposit Accounts:

 

Grantor

 

Name of Depositary Bank

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

Commodity Contracts and Commodity Accounts:

 

Grantor

 

Name of Commodity
Intermediary

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

II.  INTELLECTUAL PROPERTY

 

(A)          Copyrights

 

Grantor

 

Jurisdiction

 

Title of Work

 

Registration Number
(if any)

 

Registration Date (if
any)

 

 

 

 

 

 

 

 

 

 

 

 

(B)          Copyright Licenses

 

Grantor

 

Description of Copyright
License

 

Registration Number (if
any) of underlying
Copyright

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

(C)          Patents

 

Grantor

 

Jurisdiction

 

Title of Patent

 

Patent
Number/(Application
Number)

 

Issue Date/(Filing
Date)

 

 

 

 

 

 

 

 

 

 

 

 

(D)          Patent Licenses

 

Grantor

 

Description of Patent
License

 

Patent Number of
underlying Patent

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

SCHEDULE 5.2-2

--------------------------------------------------------------------------------


 

(E)           Trademarks

 

Grantor

 

Jurisdiction

 

Trademark

 

Registration
Number/(Serial
Number)

 

Registration
Date/(Filing Date)

 

 

 

 

 

 

 

 

 

 

 

 

(F)           Trademark Licenses

 

Grantor

 

Description of Trademark
License

 

Registration Number of
underlying Trademark

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

III. COMMERCIAL TORT CLAIMS

 

Grantor

 

Commercial Tort Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IV. LETTER OF CREDIT RIGHTS

 

Grantor

 

Description of Letters of Credit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

V.  WAREHOUSEMAN, BAILEES AND OTHER THIRD PARTIES
IN POSSESSION OF COLLATERAL

 

Grantor

 

Description of Property

 

Name and Address of Third Party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 5.2-3

--------------------------------------------------------------------------------


 

SCHEDULE 5.4 TO
SECURITY AGREEMENT

 

FINANCING STATEMENTS:

 

Grantor

 

Filing Jurisdiction(s)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 5.4-1

--------------------------------------------------------------------------------


 

EXHIBIT A
TO SECURITY AGREEMENT

 

SECURITY AGREEMENT SUPPLEMENT

 

This SECURITY AGREEMENT SUPPLEMENT, dated as of [           ], 20[   ] (this
“Supplement”), is delivered by [NAME OF ADDITIONAL GRANTOR], a [JURISDICTION AND
ENTITY TYPE OF ADDITIONAL GRANTOR] (“Additional Grantor”), pursuant to the
Security Agreement, dated as of July 18, 2012 (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
entered into by DTS, Inc., a Delaware corporation (“Borrower”), DTS Washington
LLC, a Delaware limited liability company, Phorus, Inc., a Delaware corporation,
each other Grantor from time to time party thereto, and Union Bank, N.A., as
Agent.  Each capitalized term used but not defined herein has the meaning
ascribed to such term in the Security Agreement.

 

Additional Grantor hereby irrevocably, absolutely and unconditionally becomes a
party to the Security Agreement as a Grantor and agrees that it is bound by all
of the terms, conditions, covenants, obligations, liabilities and undertakings
applicable to each Grantor under the Security Agreement, all with the same force
and effect as if Additional Grantor were an original signatory to the Security
Agreement.

 

Additional Grantor hereby grants to Agent a security interest in all of
Additional Grantor’s right, title and interest in, to and under the Collateral
to secure the Secured Obligations, in each case whether now or hereafter
existing or in which Additional Grantor now has or hereafter acquires an
interest and wherever the same may be located.  Additional Grantor hereby
represents and warrants that the attached Supplements to Schedules accurately
and completely set forth all additional information required to be provided
pursuant to the Security Agreement and hereby agrees that such Supplements to
Schedules shall constitute part of the Schedules to the Security Agreement.

 

Additional Guarantor hereby makes, as of the date hereof, each of the
representations, warranties, acknowledgements, waivers and certifications
applicable to any Grantor contained in the Security Agreement.

 

Additional Guarantor hereby irrevocably waives notice of acceptance of this
Supplement and acknowledges that the Secured Obligations are incurred, and the
credit extensions under the Loan Agreement are made and maintained, in reliance
on this Supplement.

 

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN DOCUMENTS, IN ALL
RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED
IN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICTS OF
LAWS, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

 

EXHIBIT A-1

--------------------------------------------------------------------------------


 

THIS SUPPLEMENT IS ONE OF THE LOAN DOCUMENTS REFERRED TO IN THE LOAN AGREEMENT
AND ALL PROVISIONS CONTAINED IN THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT
THAT APPLY TO LOAN DOCUMENTS GENERALLY (INCLUDING BUT NOT LIMITED TO THE
PROVISIONS OF THE LOAN AGREEMENT UNDER THE HEADING “WAIVER OF JURY TRIAL”) ARE
FULLY APPLICABLE TO THIS AGREEMENT AND ARE INCORPORATED HEREIN BY THIS REFERENCE
AS IF THEY WERE CONTAINED IN THIS SUPPLEMENT, MUTATIS MUTANDIS, WITH EACH
REFERENCE TO “BORROWER” BEING DEEMED A REFERENCE TO “ADDITIONAL GRANTOR”, AND
SUCH INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE LOAN AGREEMENT OR ANY
OTHER LOAN DOCUMENT.

 

IN WITNESS WHEREOF, Additional Grantor has caused this Supplement to be duly
executed and delivered by its duly authorized officer as of the date first
written above.

 

 

[NAME OF ADDITIONAL GRANTOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

EXHIBIT A-2

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 5.1
TO SECURITY AGREEMENT

 

Additional Information:

 

GENERAL INFORMATION

 

(A)                               Full Legal Name, Type of Organization,
Jurisdiction of Organization, Chief Executive Office/Sole Place of Business (or
Residence if Grantor is a Natural Person) and Organizational Identification
Number of each Grantor:

 

Full Legal
Name

 

Type of
Organization

 

Jurisdiction of
Organization

 

Chief Executive
Office/Sole Place of
Business (or Residence
if Grantor is a Natural
Person)

 

Organization I.D.#

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)                               Other Names (including any Trade Name or
Fictitious Business Name) under which each Grantor currently conducts business:

 

Full Legal Name

 

Trade Name or Fictitious Business Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(C)                               Changes in Name, Jurisdiction of Organization,
Chief Executive Office or Sole Place of Business (or Principal Residence if
Grantor is a Natural Person) and Corporate Structure within past five (5) years:

 

Grantor

 

Date of Change

 

Description of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(D)                               Agreements pursuant to which any Grantor is
bound as debtor within past five (5) years:

 

Grantor

 

Description of Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT F-1

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 5.2
TO SECURITY AGREEMENT

 

COLLATERAL IDENTIFICATION

 

I.  INVESTMENT RELATED PROPERTY

 

(A)                               Pledged Stock:

 

Grantor

 

Stock
Issuer

 

Class of
Stock

 

Certificated
(Y/N)

 

Stock
Certificate
No.

 

Par Value

 

No. of
Pledged
Stock

 

Percentage of
Outstanding
Stock of the
Stock Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged LLC Interests:

 

Grantor

 

Limited Liability
Company

 

Certificated
(Y/N)

 

Certificate No.
(if any)

 

No. of Pledged
Units

 

Percentage of
Outstanding
LLC Interests of
the Limited
Liability
Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Partnership Interests:

 

Grantor

 

Partnership

 

Type of
Partnership
Interests (e.g.,
general or
limited)

 

Certificated
(Y/N)

 

Certificate No.
(if any)

 

Percentage of
Outstanding
Partnership
Interests of the
Partnership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Trust Interests:

 

Grantor

 

Trust

 

Class of Trust
Interests

 

Certificated
(Y/N)

 

Certificate No.
(if any)

 

Percentage of
Outstanding
Trust Interests
of the Trust

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Debt:

 

Grantor

 

Issuer

 

Original
Principal
Amount

 

Outstanding
Principal Balance

 

Issue Date

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT F-2

--------------------------------------------------------------------------------


 

Securities Account:

 

Grantor

 

Share of Securities
Intermediary

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

Deposit Accounts:

 

Grantor

 

Name of Depositary Bank

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

Commodity Contracts and Commodity Accounts:

 

Grantor

 

Name of Commodity
Intermediary

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

II.  INTELLECTUAL PROPERTY

 

(A)                               Copyrights

 

Grantor

 

Jurisdiction

 

Title of Work

 

Registration Number
(if any)

 

Registration Date (if
any)

 

 

 

 

 

 

 

 

 

 

 

 

(B)                               Copyright Licenses

 

Grantor 

 

Description of Copyright
License

 

Registration Number (if
any) of underlying
Copyright

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

(C)                               Patents

 

Grantor

 

Jurisdiction

 

Title of Patent

 

Patent
Number/(Application
Number)

 

Issue Date/(Filing
Date)

 

 

 

 

 

 

 

 

 

 

 

 

(D)                               Patent Licenses

 

Grantor

 

Description of Patent
License

 

Patent Number of
underlying Patent

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

EXHIBIT F-3

--------------------------------------------------------------------------------


 

(E)                                Trademarks

 

Grantor

 

Jurisdiction

 

Trademark

 

Registration
Number/(Serial
Number)

 

Registration
Date/(Filing Date)

 

 

 

 

 

 

 

 

 

 

 

 

(F)                                 Trademark Licenses

 

Grantor

 

Description of Trademark
License

 

Registration Number of
underlying Trademark

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

III. COMMERCIAL TORT CLAIMS

 

Grantor

 

Commercial Tort Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IV. LETTER OF CREDIT RIGHTS

 

Grantor

 

Description of Letters of Credit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

V.  WAREHOUSEMAN, BAILEES AND OTHER THIRD PARTIES
IN POSSESSION OF COLLATERAL

 

Grantor

 

Description of Property

 

Name and Address of Third Party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT F-4

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 5.4
TO SECURITY AGREEMENT

 

Financing Statements:

 

Grantor

 

Filing Jurisdiction(s)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT F-5

--------------------------------------------------------------------------------